 CRANE COMPANY587quiring membership in a labor organization as a condition of employment, asauthorized in Section 8(a)(3) of theNational LaborRelationsAct, asmodifiedby the Labor-Management Reporting and DisclosureAct of 1959.All our employeesare free to become and remain or to refrain from becomingor remaining members ofthe above-named Unionor any other union.CERTIFIED CASTING & ENGINEERING, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for 60 consecutive days from the date ofposting,and must not be altered, defaced, or covered by any other material.Employeesmay communicatedirectly with the Board'sRegionalOffice, 500 BookBuilding,1249 WashingtonBoulevard,Detroit,Michigan, Telephone No. 226-3200,if they have any questionconcerning this notice or compliancewith itsprovisions.Crane CompanyandUnited Steelworkers of America,AFL-CIO.Case No. 96-CA-1441.December 24, 1963DECISION AND ORDEROn May 7, 1963,Trial Examiner John C. Fischer issued his Inter-mediate Report in the above-entitled proceeding,finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety,as set forth in the attached Intermediate Report.There-after, the General Counsel and the Charging Party filed exceptionsto the Intermediate Report and supporting briefs.Pursuant to the provision of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersFanning and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the entirerecord in this case,including the Intermediate Report, the exceptions,and briefs,and hereby adopts the findings, conclusions,and recom-mendations of the Trial Examiner,only insofar as they are consistentwiththe following : 1The Trial Examiner found that the Respondent'sdischarges ofMaynard,Box, and Spence on December 14, 1962, were not motivatedby discriminatory considerations.He concluded that the discharges,the first two of which assertedly were for leadership in a production'As we cannot say that the Trial Examiner'scredibility resolutionswere clearlyerroneous,we agree with him, for reasons stated in his Intermediate Report,that thespeech of Foreman Spicer of the polishing and buffing department to the employees in thedepartment on the day preceding the election did not violate Section 8(a) (1) of the Act145 NLRB No. 56. 588DECISIONS OF NATIONALLABOR RELATIONS BOARDslowdown and the latter for falsifying company records by failingto report work completed, did not violate Section 8(a) (3) and (1)of the Act because they were for violations of company rules.Ex-ceptions were taken by the General Counsel and the Charging Unionto these and supporting findings.The General Counsel contends thatMaynard and Box were discharged because they were union leaders,and that Spence was not discharged for allegedly falsifying companyrecords but for discriminatory reasons.We find, contrary to theTrial Examiner,that a preponderance of the evidence,which is de-scribed below, supports the General Counsel's position.The record discloses that in early 1961,Respondent began the manu-facture of bathroom fixtures and brass fittings at a new plant atJonesboro,Arkansas.An organizing campaign by the InternationalAssociation of Machinists,in which Maynard and Box were leaders,began in late 1961.Maynard also served as an observer at the Board-conducted election held July 25,1962,which that union lost. It isclear from the record herein that Respondent knew the identity of theleaders in that campaign.About October 1, 1962,the ChargingUnion,hereinafter called the Steelworkers,started organizing Re-spondent's employees.Maynard and Box again became leaders inthe campaign,openly distributing authorization cards among polish-ing and buffing department employees with whom they worked and invarious other plant areas before and after work,during lunch hours,and on break periods.Contrary to the Trial Examiner,the record contains uncontrovertedevidence that management had knowledge of the Steelworkers' cam-paign.Thus, John Spence,who had signed and also assisted in pass-ing out union cards in both the IAM and the Steelworkers campaigns,testified that while organizing for the Steelworkers no attempt wasmade to hide such activity.According to Spence he personally in-formed Foreman Ring of the Steelworkers'drive.In a conversationin November,he told Ring that he was in favor of the Steelworkersand intended"to do everything[he] could to help it come in."Ringindicated that although he had not been in favor of unionization atthe time of the IAM campaign, he did not hold this view with respectto the Steelworkers'efforts and would not stand in the way.Ringtestified that he had heard a rumor concerning the Steelworkers cam-paign but did not remember the conversation referred to by Spence.He also stated that he had gained knowledge of the Steelworkers'efforts from someone not employed by Respondent.Spence furthertestified, without contradiction, that the foreman of the die-cast de-partment knew the Steelworkers were organizing and had had conver-sations on this subject with Spence on several occasions, the last beingno more than a week before Spence was discharged. CRANE COMPANY589On a Friday in October 1962, employees in the polishing and buffingdepartment engaged in a 20-minute work stoppage during whichMaynard acted as spokesman for the group?After this matter Wassettled,Box and several other employees called a meeting for thefollowing Saturday at a cafe near the plant for the purpose of desig-nating a committee and working out a procedure whereby grievancesmight be brought to the attention of management.At that meetinga committee of six was selected, including Box and Maynard, with thelatter chosen as spokesman.Admittedly, Foreman Spicer knew thatthismeeting was to take place before it occurred.He also laterlearned what happened.On December 14, 1962, Maynard, Box, and Spence were separatelycalled into the office of Personnel Manager and Labor Relations Di-rector John Fogle and, in the presence of Department Foreman Spicer,were discharged.John Spence was told by Fogle that they had proof he had beenfalsifying company records.When he denied this and requested thatthey specify the manner, he was told that they meant he had beencarrying completed work forward from one day to the next withoutincluding it in his production report on the day completed.' Spencereplied this was the first he had heard that the procedure he had beenfollowing was 'against company policy; that "everybody back therehas been doing it," whereupon Fogle stated : "Well, John, this re-quires discharging.We hate to have to do it." Continuing, Foglestated that there was really no need to fire Spence; all they wantedwas to know who were the ringleaders in holding down production.Spence indicated he did not know what they were talking about;that this was the first he had heard of it. Fogle explained, then advisedSpence, that they did not have any complaints and were satisfied with2 Althoughwe do not accept the Trial Examiner's characterizationof this incident asconstituting a "sitdown strike,"we neverthelessagree with him that thiswork stoppageby employees,as well as formationof the grievance committee, was concerted activity pro-tected by Section 7 of the Act.8 At this time each employee was required to turn ina written report at the end ofeach day indicating the numberof finishedpieces he had produced.As noted by the TrialExaminer, there wasconsiderableconfusion in themindsof employees as to what thework reporting requirements were.Several employeestestified that they did not knowthey wereexpectedto reportmore than100 percent of their production quota.Whatwas done with the unreportedfinished work apparentlyvariedamong the employees It isundisputed that those who held over the finished work covered it up or hid it betweenboxes, when two shifts were working but when onlyone shift operatedthe work was leftbeside themachine forthe next dayApparently,rather thanhold the workover, someemployeesturned it in but only reported as completedan amount correspondingto theirquota on that job.Indeed,one employee testified that onan occasion when he had run asubstantial amount over the quotaand did notwant to place that much work on the side,he went toSpicer and said he was going to send itall in butwas not goingto put it allon his card,and Spicer said,"All right."This appears to be what Spence had done onthe occasion of his discharge,for Spicertestifiedthat he hadreceived the 800 pieces of thejob and Spencehad obtainedfrom him anew jot) butthe records,for the department showedthat Spencehad completedonly 300 or350 pieces so he checked Spence's report and dis-covered that the completed work had not been recorded. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis work," but that they could not have anyone in the departmentrestricting production, and again Fogle offered Spence as the alter-native to his discharge, disclosure of the leaders.Spence repeatedthat he did not know, adding that, in any event, he would not in-form, whereupon he was discharged.Fogle accused Maynard of telling other employees to hold produc-tion to 100 percent of quota, but Maynard denied this and cited hisown production in excess of that amount.5Maynard's request to con-front his accuser was refused.When asked to disclose who the de-partment ringleaders were, Maynard asserted he did not know. Spicerretorted with the argument that if Maynard himself was not one ofthe ringleaders, why did the employees push him forward to talk dur-ing the strike.Maynard stated that if they meant the union leaders,he knew there was plenty of union activity going on and who theleaders of that activity were and this he could tell them, adding ex-pression of a hope that the Union came in.He was told that if thiswas his attitude they were going to discharge him, whereupon theygave him his separation slip and checks and told him to leave.Spicer escorted Box to Fogle's office where Fogle told Box he wasgoing to have to let Box go. Box asked why and Fogle stated thatevery time something happened Box's and Maynard's names alwaysappeared and that he, Fogle, was tired of it; that now he had proofthat they were holding down production.When Box asked Fogleto explain what he meant by this, Fogle refused to do so and gaveBox no opportunity to deny complicity. Box asked whether his workwas all right and Spicer said that he had found nothing wrong withBox's work.As he was leaving Box stated that he could not under-stand their position and was going to take the matter up with theBoard whereupon Spicer walked out the door with him stating he,Spicer, hated to see Box go but there was nothing he could do to help.Both Spicer and Fogle testified concerning the discharges but neithercontradicted the testimony of the dischargees as to what occurred atthe exit interviews related above. In fact Fogle corroborated thattestimony in important respects.As to Spence, Fogle explained thathe gave Spence a chance to inform in order to develop extenuatingcircumstances which would justify not discharging him for breachof a rule which called for discharge.Fogle also indicated that thedecision to discharge Maynard and Box was made before the exitinterviews: Spicer had talked with him that morning; they had dis-cussed the whole matter with the plant superintendent and then with4 As noted by the Trial Examiner, Spence was a fast worker.The record indicates thatwhen the department average was well below 100 percent,Spence,as a rule,far exceededthe quota producing as high as 200 percent despite his tendency to visit other departmentsfor which he had received a written reprimand but which was admittedly not a factor inhis discharge.5It appears that both Maynard and Box were efficient producers consistently producingand reporting in excess of quota and among the highest in the department. CRANE COMPANY591the plant manager who approved the discharge action; he and Spicerhad arranged with the accounting office to prepare the checks; and hehad told Spicer what time to bring the individuals to the office fordischarge.Fogle admitted that they had no proof of the charges ofholding down production but held a suspicion that Box and Maynardwere the leaders based on the fact that their names were mentioned inconnection with other problems Spicer had in his department.That Spicer's so-called information was, at most, ao more thansuspicion based upon the previously displayed leadership of Maynardand Box as indicated by Fogle is further supported by Spicer's testi-mony.He claims he recommended the discharge of Maynard andBox when he felt that he had proof they were responsible for theslowdown.He also testified that shortly before these three men weredischarged Bobby Neal was called into Fogle's office where they un-successfully tried to get him to tell who was holding down produc-tion.Spicer specifically stated that at that time they did not knowwho was responsible; that they only thought certain persons were theleaders but had no confirmation; and that they also "vaguely" sus-pected as possible leaders Mangrum and Johnston, "mainly becauseof association with one another.They seemed to be together all ofthe time.That's the only reason . . . they ate lunch together."'Spicer claimed that during the pressure for increased efficiency hesuspected there was a deliberate campaign to hold down production.He was importuned by several employees to discontinue the practiceof posting individual figures of finished production on the bulletinboard.'Spicer stated that in addition to several insinuations he alsowas informed that Maynard and Box each had told another employeeto limit his output."6In this connection,Neal testified that he was called in and interrogated by Fogle andSpicer as to whether he had any knowledge of who in the department was holding downproduction.Showing him a paper with the names of Maynard,Box, Johnston,Mangrum,and Reynolds(individuals who had been active in both the IAM and the Steelworkerscampaigns)listed thereon,Fogle stated that other people had informed him these men hadtold employees to slow down productionNeal replied this might be true but be hadnever heard these men tell anybody to slow downNeal was released upon his promiseto let them know if he heard anything.It is not clear whether the purpose of this alleged request was to prevent anyone frompressuring employees to produce less, or to report less as indicated by the Trial Examinerwithin a day or two,according to Spicer, employee Green,who shared a ride with him,reluctantly told Spicerthat PeteBox was doing the pressuring and Sam Maynard wasrumored "word of mouth"as doing the same.In his pretrial affidavit Spicer had statedthatMaynard was not mentioned by Green.He explained that what he meant wasGreen "could not point his finger directly at Sam Maynard..."In any event Spicerdiscontinued posting the individual production in mid-November, a month before thedischarges.8Spicer placed the incident concerning Box vaguely at "about a year before this," atwhich time he called Box and talked with both employees It was mid-July when Maynardwas reported to have told another employee he was running too many partsSpicer saidhe spoke to Maynard who denied it and he was left with one man'sword against another.With respect to these incidents,Spicer also testified that had he felt the charges were trueliewould have discharged the men at the time. 592DECISIONSOF NATIONALLABOR RELATIONS BOARDSpicer was confronted with the affidavit given the Board agent inwhich he stated :I decided to discharge the men.The decision to discharge themwas based on the background of trouble with the men, Box andMaynard.Maynard was mentioned by Green as having toldhim to slow down production.Maynard and Box were involvedin the sit down strike they had in the department and Maynardand Box called a meeting of the men where they discussed work-ing conditions and had a strike vote.This meeting was some-time in September on the Saturday after we laid off the secondshift.The only reason that I would consider this a factor in dis-charging them was because they seemed to be the leaders of thegroup.On cross-examination he, in effect, reiterated that their demonstratedleadership in union activity was the basis for his selection of Maynardand Box in this situation by explaining the above statement as fol-lows : ". . . if Sam and Pete could sway the men one way or anotherin any given thing that they could sway the men in the productionhold down."With respect to the alleged slowdown which Maynard and Boxwere accused of leading, the record reveals the following situation :apparently because the plant was not operating up to its productioncapacity, Respondent on August 1, 1962, employed a new generalmanager.Various types of surveys and studies were immediatelyinstituted to determine the relative efficiency of each department andeach operation therein as well as means to improve productivity.Such studies disclosed that the plant,and in particular the polishingand buffing department in which the three dischargees worked, wasoperating at about 50 percent of efficiency,and a program to improvethis situation was commenced immediately.It appears that as aresult of the efforts made, efficiency for the polishing and buffing de-partment improved to about 75 percent within a week, 97 percent atthe time of the discharges, and 125 percent at the time of the hearing.After the discharges, the individual employee standards were raisedfrom 100 percent to 125 percent quota.The existence of any slow-down is, therefore, strongly controverted by the facts presented, for,as noted, production and efficiency increased phenomenally during theperiod the slowdown supposedly was in effect.Apparently intended interchangeably, the Respondent's witnessesused with the label "slowdown" the words production "hold-down"and "hold-back."The evidence produced with respect to Spence'sdischarge indicates that the holding back of production was the fail-ure to either report or to turn in completed work, and that this wasdue to a general misunderstanding of the required procedure, not afailure to produce the work.Further,the evidence establishes that CRANE COMPANY593the procedures used were not unknown to the foreman and, in fact,in some instances had his specific approval.As to holding downproduction at a time when Respondent was attempting to increase it,although there is some indication that some employees were not en-thusiastic about a production push,' there is no evidence that a counter-endeavor of the type alleged existed, much less that Respondent hadevidence that Maynard and Box were the leaders of such a scheme.As disclosed by the foregoing evidence, the situation pointed to asimplicating Maynard and Box in any production holddown were, ac-cording to Spicers own admission, insufficient to establish their com-plicity and, therefore, did not warrant their discharge at the timethe incidents occurred.The remaining basis of "proof" consistingsolely of "insinuations" by two unidentified men at an unspecifiedtime, which Maynard denied and which Box was not even given anopportunity to deny, demonstrates the pretextual nature of their dis-charges.Thus, it is clear that Maynard and Box were not dischargedfor the reasons asserted by the Respondent but were selected be-cause of the leadership qualities demonstrated in the course of theirunion and concerted activity.With respect to the reasons given for discharging Spence, it is clearthat because there was confusion as to what Respondent wished to havereported, other employees had accorded the same and similar treat-ment to Respondent's records; that Respondent had knowledge ofseveral specific instances thereof; that through Foreman Spicer, Re-spondent had specifically acquiesced therein; and that other employeeswere not even reprimanded for the same so-called breach of Re-spondent's rules.Instead, after Spence was discharged, Respondentchanged and explained to them the revised reporting procedure.'°9Employee Emerson testified he overheard Box ask employee Wilson how many pieces hewas running and comment that this was too much;that he, Box, was not aiming to runover 100 percent;and that "the more you would run the more they would expect you torun."Employee Wilson testified that neither Maynard nor Box had asked him to holddown production;that Box had told him to do what he wanted but Box personally wasnot going to try for over 100 percent because "the more we run the more they want," Hedenied that there had been any criticism among employees in the department for producingtoo muchThis may establish that Box personally was withholding his best effort fromhis job,but he was not discharged for his own work performance.10That what Spence did was not inconsistent with the existing practice in the depart-ment is indicated by testimony of what occurred with respect to the reporting procedureafter Spence'sdischarge.Thus, It appears that Spicer spoke to the employees in thedepartment and stated that he was not going into the details of why the men were firedbut there might be some confusion over reporting finished and unfinished parts.He wasreported as saying,"Most of you have been carrying work over,"but this would have tostopHe then outlined the new proedure to be followed which included the change toreporting the time spent on each step of the process and indicating the status of uncom-pleted work at the end of each day.He also spoke to one employee who had'been reportingan even 100 percent quota and commentedthat thislooked likethey werejust doing100 percent and then quittingThe employee replied this was not the fact, when hereached the 100 percent for the day he started some for the next day. Spicer said that"until then they did not say to run on the standard,but from now on we should turn in allof our parts as we finished on the day that we finished."734-070-64-vol. 145-39 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis disparate treatment accorded Spence vis-a-vis other employeessimilarly situated, requires the conclusion that the reason given forhis discharge was not the real reason, and necessitates inquiry intothe motivating force behind the discharge.As noted above, Respond-ent had knowledge of Spence's views and his supporting role in theorganizing campaign through two of its supervisors. In our view,Respondent seized upon what at most was a technical violation of aplant rule, honored by common practice primarily in its breach, asa cover for its antiunion motive of ridding itself of this union adherent.However, Respondent apparently also had another more immediateobjective.As demonstrated with respect to Maynard and Box, Re-spondent was diligently seeking out the leaders of the Steelworkers'organizing campaign under the guise of investigating a purportedslowdown.The purpose of this search was twofold : to eliminatesuch active union adherents from its employ and to interfere with theexercise by employees of their Section 7 rights by depriving them ofeffective leadership.As was made clear at the exit interview, Respondent was willing toretain Spence if he would assist it in establishing the pretextual basisfor the discharge of Maynard and Box. It therefore offered to with-draw Spence's discharge in exchange for evidence to support its falseand pretextual charge against those union leaders.When Spencerefused to be a party to that scheme as threatened he was summarilydischarged for his union activities.In view of the foregoing, we find, contrary to the Trial Examiner,that the discharges of Maynard, Box, and Spence on December 14,1962, were discriminatorily motivated by Respondent's desire to inter-fere with, restrain, and coerce employees because of their union ac-tivities, and thus violated Section 8 (a) (3) and (1) of the Act.llTHE REMEDYHaving found that the Respondent has engaged in certain unfairlabor practices, we shall order that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies ofthe Act.Having found that the Respondent discriminatorily discharged SamMaynard, Jr., P. W. Box, and John Spence, we shall order that itoffer them immediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to their seniorityor other rights and privileges previously enjoyed, and make themwhole for any loss of earnings they may have suffered because ofn See, e.g.,N L R.B. v. Great Eastern Color Lithographic Corp.,309 F.2d 352(C.A. 2) ;N.L.R.B. v. Jamestown Sterling Corp,211 F.2d 725, 726(C.A.2) ; DuBoisChemicals,Inc.,140 NLRB 103; andJulius Corn and Sheldon Corn, d/b/a Julius Corn andCo., 129NLRB 1264. CRANE COMPANY595the discrimination against them, by payment to each of them of asum of money equal to that which he would normally have earnedas wages from the date of the discharge to the date of the offer ofreinstatement, less net earnings during said period, with backpaycomputed on a quarterly basis in the manner established by the Boardin F.W. Woolworth Company,90 NLRB 289. Interest at the rateof 6 percent per annum shall be added to backpay to be computed inthe manner set forth inIsis Plumbing cf Heating Co.,138 NLRB 716.As the discharge of employees because of their union activities goesto the very heart of the Act, the commission of similar and otherunfair labor practices by the Respondent may reasonably be antici-pated in the future.We shall therefore order the Respondent to ceaseand desist from in any manner infringing upon the rights guaranteedto employees in Section 7 of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Crane Company,Jonesboro, Arkansas, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in United Steelworkers of America,AFL-CIO, or in any other labor organization of its employees, bydischarging employees or by discriminating in any other manner inregard to hire or tenure of employment or any term or conditionthereof.(b) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist United Steelworkers of America,AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in otherconcerted activities for the purposes of collective bargaining or othermutual aid or protection, or to refrain from any or all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer immediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to their seniorityor other rights and privileges, to employees Sam Maynard, Jr., P. W.Box, and John Spence, and make each of them whole for any lossof pay he may have suffered by reason of the Respondent's discrimi-nation with respect to him, in the manner set forth in the section ofthis Decision and Order entitled "The Remedy."(b)Preserve and, upon request, make available to the Board orits agents, for examination and copying, 'all payroll records, socialsecurity payment records, timecards, personnel records and reports, 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDand all other records necessary to analyze the amounts of backpaydue and the rights of employment under the terms of this Decisionand Order.(c)Post at its plant at Jonesboro, Arkansas, copies of the attachednotice marked "Appendix." 12Copies of said notice, to be furnishedby the Regional Director for the Twenty-sixth Region, shall, afterbeing duly signed by an authorized representative of Respondent, beposted by the Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Twenty-sixth Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.IT IS FURTHER ORDERED that the complaint herein, insofar as it allegesviolations of the Act not found in this Decision and Order, be, andit hereby is, dismissed.CHAIRMAN MCCULLOCH, concurring in part and dissenting in part:I agree with the majority's finding that Respondent unlawfully dis-charged Maynard and Box, but not with the further finding that Re-spondent also unlawfully terminated Spence.The majority givestwo reasons for concluding that the discharge of Spence was discrim-inatorily motivated : (1) Respondent desired to rid itself of a unionadherent and seized on a pretext to justify the discharge; and (2)Spence refused to cooperate in supporting the false and pretextualcharge against Maynard and Box.As to the first reason, the GeneralCounsel has not urged this theory before the Board.Moreover,the evidence fails to show that Spence was a leader in union activitiesor in any way comparable in importance to Maynard and Box.Hisparticipation in union activities was at most minimal.No reason issuggested why Respondent should have discriminatorily singled himout for discharge.As to the second reason, there is absolutely noevidence nor proper basis for an inference that in urging Spenceto reveal the names of the leaders in the alleged slowdown movement,Respondent was guided by a desire to have Spence "finger" Maynardor Box. In 'the absence of such evidence, the conclusion of themajority is simply not warranted.Because I believe that the Gen-eral Counsel has not proved by a preponderance of evidence that Re-spondent discharged Spence for discriminatory reasons, I would adoptthe Trial Examiner's recommendation that this allegation of thecomplaint be dismissed.12 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"A Decision and Order"the words "ADecree of the United States Court of Appeals,Enforcing an Order." CRANE COMPANYAPPENDIXNOTICE TO ALL EMPLOYEES597Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in United Steelworkersof America, AFL-CIO, or in any other labor organization ofour employees, by discharging employees or by discriminating inany other manner in regard to hire or tenure of employment orany term or condition thereof.WE WILL OFFER immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, to Sam Maynard,Jr., P.W. Box, and John Spence, and make each of them wholefor any loss of pay he may have suffered by reason of our dis-crimination against him.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist UnitedSteelworkers of America, AFL-CIO, or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, orto refrain from any or all such activities.All our employees are free to become or remain or refrain frombecoming or remaining members of the above-named or any otherlabor organization.CRANE COMPANY,F, mplo yer.Dated----------------By-------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employees if presentlyserving inthe ArmedForces ofthe UnitedStates of their right tofull reinstatement upon application in accordance with the SelectiveService Act and the Universal Military Training and Service Act of1948, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting,and must not be altered,defaced, or covered by anyother material.Employees may communicate directly with the Board'sRegionalOffice, 746 Federal OfficeBuilding,167 North Main Street,Memphis,Tennessee,TelephoneNo. 534-3161, if they have any questions con-cerning this notice or compliance with its provisions. 598DECISIONSOF NATIONALLABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges duly filed by United Steelworkers of America AFL-CIO (hereincalled the Union), the General Counsel of the National Labor Relations Board, bythe Regional Director for the Twenty-sixth Region (Memphis, Tennessee), issuedhis consolidated complaint dated February 7, 1963, against Crane Company (hereincalled the Respondent). In substance the complaint alleged that Respondent hadengaged in conduct proscribed by Section 8(a) (1) and (3) of the National LaborRelations Act (herein called the Act), and that such conduct affected commerce asset forth in Section 2(6) and (7) of the Act.Respondent's answer admits someof the facts pleaded in the complaint, but denies the commission of any unfairlabor practices by Crane Company.Pursuant to appropriate notice, a hearing washeld before Trial Examiner John C. Fischer at Jonesboro, Arkansas, on March 12and 13, 1963.All parties were represented at and participated in the hearing andwere afforded the right to present evidence, to examine and cross-examine witnesses,to offer oral argument, and to file briefs.Upon the entire record in this case, including the admission in the answer andthe stipulations of the parties, and from my observation of the witnesses, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent Crane Company is now, and has been at all times material herein,an Illinois corporation with a place of business at Jonesboro, Arkansas, where itisengaged in the manufacture and sale of plumbing brass.During the past 12months, Respondent,in the course and conduct of its business operations,purchasedand received at its Jonesboro, Arkansas, plant, materials and supplies valued inexcess of $50,000 directly from points outside the State of Arkansas.During thesame period, Respondent manufactured, sold, and shipped from its Jonesboro,Arkansas, plant, finished products valued in excess of $50,000 directly to pointsoutside the State of Arkansas.Respondent is now, and has been at all times materialherein, an employer engaged in commerce within the meaning of Section 2(6) and(7) of the Act.H. THELABOR ORGANIZATION INVOLVEDThe Steelworkers Union and International Association of Machinists, AFL-CIO,are now, and have been at all times material herein, labor organizations within themeaning of Section 2 (5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESBackgroundAt the time of filing of the alleged unfair labor practice charges, December 31,1962,Respondent Crane Company had been operating a new plant or factory,known as the plumbing brass division, which manufactured bathroom fixtures andbrass fittings.About 500 workers were employed.The operation virtually startedfrom scratch with new and inexperienced employees in this field of manufacture.After about a year and a half, the Jonesboro plant was not operating up to theproduction standards prevailing in this competitive industry.Accordingly, a changeinmanagement occurred.The then plant manager, Vitales, was relieved, andA. C. Harrison supplanted him as general manager about August 1, 1962.General Manager Harrison testified that the Jonesboro Crane plant was in serioustrouble financially and he was brought here because the incumbent managementwas not able to get to the bottom of the problem.Harrison traced the financiallosses, in large part,to employee inefficiencies.Although the inefficiencies weredistributed throughout the plant, his studies and investigations revealed that the"polishing and buffing" department operated at the lowest level of efficiency. Interms of productivity, this department Harrison found to be operating at only 50percent efficiency.At the time of the hearing, however, it was operating at approxi-mately 125 percent efficiency. (It was in this department that the three allegeddiscriminatorily discharged employees, P.W. Box, Sam Maynard, Jr., and John F.Spence, were working until fired on December 14, 1962.) CRANE COMPANY599Harrison's SurveyHarrison promptly began a plantwide investigation.He described conditions inthe polishing and buffing department as follows:Well, the polishing and buffing department was actually the department withthe lowest level of efficiency from what I could determine upon coming to theplant.I used a practice which I had used in industry for many, many yearsof taking work samplings to determine what the difficulty was, why the efficiencywas so low and the work samplings that I took indicated just a lack of appli-cation.People were not doing their work.They were standing around talkingin groups, or two or three individuals together.They were not working, insome cases, or even at their work station. I found them in various places inthe shop, in the men's room; in fact, out of their department on occasions.On several occasions I actually went up and asked the people individually ifthey were on a break and I always got the answer in the negative and onoccasion I asked them if they thought it was being fair that they were takingan extra break just as a means of trying to make people realize that theyhad a responsibility to be producing . . . . I took this matter up with theplant superintendent and with the foreman and Mr. Fogle and as the problembecame a little bit more difficult, we weren't making any progress; we weren'tmaking the progress we were making in the rest of the shop in correcting thesituation, I told them that we would have to get to the bottom of the problem,if it needed very serious steps to correct it, because it was jeopardizing the jobsof all of the people in the plant.Q. (By Counsel FRIERSON.)Sometime in early December information wasbrought to you, it has been testified that there was a deliberate effort to holddown the production in that department.Did you give any instructions con-cerning-or give any instructions to your foreman on that occasion?A. I took action in two directions at that time. I asked my industrialengineering department at that time to go into the department and make indi-vidual studies of some of the lost time and I also told the foreman and Mr. Fogleand the superintendent that if worst come to worst we were going to have tolet the entire buffing department go and start from scratch again.Advent of I.A.M. UnionFrom the time of inception of the plant early in 1960, until the early summer of1962 the operation followed the usual course of a new industry. It was necessaryto recruit, staff, and train new personnel.Even as late as the time of the hearing,Respondent Counsel Frierson stated that the Company has not yet had its full trialrun or its full experience with training persons and getting everything in order toproduce most economically.However, in the late spring or early summer of 1962the International Association of Machinists Union undertook to unionize the newplant.Management resisted this effort and at a Board-conducted consent electiontheUnion was defeated on July 26.Charges were filed by I.A.M. in Case No.26-CA-1290 but a settlement agreement was entered into between the parties andsigned on July 17 and 19. Pursuant to this settlement agreement, approved by theRegional Director, the Company agreed not to maintain any rule prohibiting em-ployees from soliciting on behalf of the Union on company premises during thenonworking hours. It also agreed and posted a notice that it would not in any othermanner interfere with, restrain, or coerce its employees in the exercise of theirrights guaranteed by Section 7 of the Act.This notice bears the date of August 6,1962.However, the complaint in the instant case (arising out of a preelectionspeech) alleged that the Respondent, by its supervisor and agent, William A. Spicer,on or about July 25, 1962, threatened its employees with the loss of benefits andeconomic reprisals if they selected InternationalAssociationofMachinists,AFL-CIO,as their collective-bargaining representative-thus the 8(a) (1) allegationherein.Foreman Spicer's VersionSupervisor Spicer testified that he spoke to the employees in his department themorning before the machinists' election.Spicer's accepted testimony in this con-nection reads:The purpose of the talk was to inform them that we would be voting thefollowing day. I wanted to urge each one of them to vote. I told them that 600DECISIONSOF NATIONALLABOR RELATIONS BOARDthere would be a team of two men that would come to our department andindicate it was time to vote at which time they would be given the signal toshut their machines down and file out of the department and to vote. I toldthem that I wanted to answer a question that had been asked me by severalof the employees concerning what would be done if and when the union wasbrought in and I told them that up until this time I had no qualified answerfor them and this was the only way I could answer it: That when the unionwas voted in and the negotiations were negotiated that they could end upwith more or they could end up with less or they could end up with the samething.I said, "Is there any questions?"There were no questions and I said,"I want to urge you again to go up and vote and let your conscience be yourguide."Spicer reaffirmed that the above-quoted testimony were the exact words that hesaid at that time and that he used no other words. Further, he had been specificallyadvised by Counselor Frierson as to the words he should use.He explained that ata meeting in Fogle's office the afternoon before he talked to the employees, he was soinstructed and he followed with the statement the words spoken were the oneschecked and authorized by Respondent Counsel. Spicer impressed the Trial Ex-aminer as a sincere, straightforward, and dependable witness.He was a man ofdeep religious convictions and one who, in the estimation of the Trial Examiner,would live up to his oath.General Counsel's WitnessesThe General Counsel's witnesses attribute statements to Spicer to the effect thatwhen the Company negotiated with the Union, negotiations would not start fromthe wages they were presently getting, but would start at the bottom. So testifiedBobby H. Neal.Witness Sam Maynard, one of the complainants, quoted Spicer assaying: "If you vote the Union in, you automatically lose all the rights you nowhave, all of your benefits you now have."He said, "You will lose them and startnegotiating from the minimum wage."Witness John Spence, also a complainant, testified that Spicer said "he wantedtomake it clear to us that if we voted the Union in that our pay raises, and fringebenefits and insurance would be done away with; that we would have to start outwith the base rate and chances were that we would have to pay for our own insur-ance."However, employee Willis Green testified that Spicer called them togetherand said, "'Now boys,' he said, `tomorrow is the day that you vote.'And he says,`Iwant you to go vote the way you want to.' He said, `I cannot guarantee youwhat you will draw.'He said, `You may draw more or you ,may draw less or youmay draw the same.' "He further testified that he neither heard nor understoodSpicer to say that if the Union was voted in everybody would start back at the mini-mum wage without any benefits and might have to pay for their own hospitalization.The Trial Examiner was favorably impressed with the objectivity of, and by thedemeanor of, Green and accepts his version of Spicer's statements anent contractnegotiations if the Union won the election.The Trial Examiner finds no threatsof loss of benefits or economic reprisals in Spicer's remarks, and accordingly willrecommend that the 8(a) (1) allegation involved be dismissed.The 8(a)(3) AllegationsThe complaint alleges discharge of, and refusal to reinstate, P.W. Box, SamMaynard, Jr., and John Spence because said employees joined or assisted the Unionor engaged in other protected concerted activities for the purpose of collective bar-gaining or other mutual aid or protection in violation of Section 8(a) (1) and (3) ofthe Act.Respondent's defense was that these employees were discharged for causeand without antiunion motivation.The burden of Respondent's plea was thatshortly before Box, Maynard, and Spence were discharged, management learned,through fellow employees of Box and Maynard that there was a deliberate campaignto hold down production in the polishing and buffing department. Box and Maynardwere leaders responsible for the slowdown.The reason assigned for Spence's dis-charge was that of falsifying company production records-listed as a cause forimmediate discharge under the plant rules.The Sitdown StrikeShortly after the I.A.M. union effort failed, an organizational drive was com-menced by United Steelworkers.Box and Maynard were the prime movers or CRANE COMPANY601leaders in this drive.The record supports the fact that management had no knowl-edge of the Steelworkers' campaign nor did it know that Box or Maynard were in-volved.There are, however, two incidents, in the nature of concerted activity, forwhich activities, if the Company had discharged Box, Maynard, and Spence, it mayhave been liable under the Act.The first incident involved a situation which occurred when the plant maintenancedepartment started to board up the windows and ventilators preparatory to the onsetof cold weather. It appears that the men had just returned from a "break" andobserved the maintenance carpenter in the act of nailing wooden coverings over theventilators.A petition, directed to Spicer, was drawn up forthwith and circulatedamong the employees, and was signed by 25 or more. In the words of GeneralCounsel's witness Neal, the petition protested the closing of the ventilators andrecited "you men all know how important fresh air is to the polishers and buffers."Neal narrated: The men worked about an hour, went to lunch, and upon theirreturn, seeing three of the windows closed and a fourth window in the process ofbeing closed, all but two of the men failed to start their machines and return towork-and "everyone just sat down until they could get the windows unbarricaded."Neal testified that Foreman Spicer came down from upstairs and stopped in frontof the department asking who was the speaker for the bunch.He recited that noone answered and finally Maynard said, "If no one else don't want to talk, I will."After a short discussion with Maynard, Spicer called the fellows together in a groupand told them to go back to work and he would see that the windows would beopened up.Spicer's testimony in this connection is as follows:The second shift supervisor in the assembly department had asked the plantengineer if he would close the windows because it was beginning to get coolin the plant and he started a man on the project and the following morning hecarried the project on through and he started putting windows in our depart-ment, and three or four men came to me and asked me if they had to be closedand I said I didn't think they did, but I would find out and as I recall, therewas a petition that came around to the effect that the men did not want thewindows closed. I told the men on the end of the line to pass the word aroundthat I would do all I could to get the windows open and I left the departmentto look for Mr. Willers, who is sometimes hard to find. I called his office-He is our plant engineer.He was not in his office and I took a tour aroundthe plant and did not find him and I came back to the department and toldthe men on the head of the line again that I could not find Mr. Willers, thatI would continue to look for him and to tell the boys that I was working on it.I didn't find him. I got word that he was out of the plant on business. So, Iwent to the plant superintendent, Mr. Stromsoe, and I told him all the detailsand he said for me to go back to the department and tell Dave Weathers, theman who was putting the windows in....And I told Dave that Clyde hadtoldme to leave the windows out and to take the windows out that he hadalready put in and Dave's answer to me was that he worked for Mr. Willersand he had been told to put the windows in and he would have to continueto put them in until Mr Willers told him to take them out. So, I againwent to the man on the head of the line and said that there was a misunder-standing, I am still working on it and I will get an answer for you as quickas I can. I looked for Mr Willers again, hoping that I could find him andIwas 20 minutes late getting up to lunch It was 20 minutes until 12.00when I finally got to lunchI ate my lunch in 15 minutes and hurried backdown to the department and when I walked into the department the machineswere all off and the men were sitting at the machines idle. I immediatelyknew-thought that I knew why, and I walked to the head of the second lineand I just said loud enough for them to hear me, "Who is going to speak forthis group," and I took a step or two down the line and one or two menpointed to Sam Maynard and Sam started toward me and as T started towardhim Gene Vincent walked out in front of me and I met them both at onceand they both said in effect that all of the boys had decided that they werenot going to work until the windows were taken out and I said-T called themen to me then. I just motioned for them to come to me and I said. "T wouldadvise you to go back to work, because T am working on it and I will havean answer for you in five or ten minutes."They all went back to work andI again went up to Mr. Stromsoe, who was having lunch with Mr. Fogle and 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDI told them that there was a very unpleasant situation that had happened andthat I had to have an answer and Mr. Stromsoe told me very emphatically togo downstairs and take the windows out myself under his orders and I wentdownstairs and started to tearing them out of the wall with my bare hands,because I had no tools, at which time Dave Weathers came over with histools and said,"Bill, if I've causedyou this much trouble, I will help youtake them out," which he did and they were taken out.Q. (By Counsel FRIERSON.) Did the fact that fellow employees designatedMaynard or the fact that Maynard did talk to you at that time have any-was that any reason for his later termination?A. No, sir.No, sir.Rationale on Sitdown and GrievanceActivitiesThe TrialExaminer accepts, demonstrable as a fact, Spicer'sstatement thatMaynard was not discharged because his fellow employees designated him as spokes-man or because he was a leader in union activity.Nor was his subsequent participa-tion as a member of grievance committee which a dozen of the workers met andorganized for the purpose of handling such situations as the ventilator incident.The same is true with reference to the discharge of BoxThese two men weredischarged,aswill be developed more fully hereinafter,because they engaged inand were in a great measure responsible for a deliberate campaign to hold downproduction.With reference to the "sitdown"of the crew of buffers and polishers,the law is well settled that employees who walk off the job en masse because ofunpleasant working conditions are engaged in a concertedactivityfor mutual aidand protection within the meaning of Section7 of the Act.N.L.R.B.v.WashingtonAluminum Company, Inc.,370 U.S. 9.The law is equally well settled that theformation of an employee grievance committee is a protected concerted activity.As stated above, neither Maynard nor Box suffered discriminatory treatment ordischarge for engaging in such protected activities.Cause of the DischargesIf the men were having difficulty in adjusting to plant conditions and productionrequirements in this comparatively new industry,certainly the supervisory person-nel encountered their share of problems upon the arrival of the new general manager,Harrison.Particularly was this true with Spicer and Assistant Supervisor AmaulRing because of the obvious low production of their department.As heretoforeindicated,Harrison and his staff of technicians and accountants demonstrated thatsomething was radically wrong in production.Accordingly,in the vernacular, he"put the heat on" the foreman.At this time information came to Spicer that therewas a deliberate campaign by some persons to hold down the amount of production-Box and Maynard were the leaders.For some time Spicer had suspicioned Maynardand Box as being responsible,but he felt that he did not have sufficient proof basedupon previous information to take action.Now, Spicer reported that fact to PlantSuperintendent Fogle.Fogle was in charge of labor relations.Spicer's credited testi-mony in this connection is as follows:Iwent to Mr. Fogle because I figured it was a labor relations problem. Iwent directly to Mr. Fogle with tears in my eyes practically,because outside ofmy department there is two things in this world that mean more to me thanmy department and that's Jesus Christ and my family, and I went to Roy withtears in my eyes and I said, "Roy, I've got the ultimatum.My department islow.My hands are tied behind me because somebody is tying them and I can'tdo any more than I am doing now and I've got to have help from somebodyelse."He went to Mr. Harrison with the problem and the answer came backtome from Mr. Harrison, "You find out who it is and I don't give a damnwho it is, if it is the whole department they are going to all go," and that'sthe answer that came back to me from Mr. Harrison. . . . I had questionedseveralmen trying to have them pinpoint or to name names. Several of themen were reluctant to say exactly who it was.One man in particular said itwas Pete Box.One man said that he had been approached by a man thathad sent a message by Sam Maynard and several insinuations that that was whoitwas. . . . They were reluctant because of the fact that they had to workin the department with the men.Theydidn'twant to put themselves on a spot CRANE COMPANY603with the men in question or their fellow employees and they seemed a littleafraid.Spicer, concluding that he had sufficient proof that Box and Maynard were re-sponsible for causing the slowdown, reported the matter and recommended the dis-charges.Spicer had previously confronted Maynard and Box and queried them asto their connection with the slowdown.Both of them denied complicity.Significantly, both Box and Maynard produced at the rate of 100 percent or better,as did Spence who was discharged for "falsifying company records."There is considerable testimony in the record with reference to the method ofreporting production by employees.There is evidence that there may have beenconfusion in the minds of some of the employees. Suffice to say, everyone knewthat it was a company rule to make a written report of production of finished prod-ucts.In thecaseof unfinished pieces it was only necessary to report the time spenton a job, but this did not obtain in reporting finished pieces. Some of the employeesengagedin the practice of surreptitiously reporting only a given number of finishedpieces at the end of a shift, while they hid behind machines the remainder of thefinished fittings, or otherwise covered them up out of sight of the next shift.Theremaining parts were reported and counted as the following day's production.Someof the employees reported their full production.Production of finished pieces wasregularly posted on the bulletin board where all might observe the production ofany individual.Box and Maynard took to task certain of the employees who werefactually reporting their finished production.Certain of these employees came toSpicer and importuned him to discontinue the practice of posting figures of finishedproduction.Their assignedreasonwas thatsomeof the fellows would "get on them"for running too many pieces.The persons complained of were Maynard and Box.Spicer confronted Maynard and Box with this charge, but they denied that theyhad urged others to hold down production, and they cited their own productionrecords of 100 percent.However,managementeventually found the charge to betrue and discharged both of them for violating the plant rule of deliberately restrict,ing output by telling other employees to hold down production.In so doing,managementacted within its rights.Spence was discharged for falsifying company records by reporting less produc-tion thanhe had made. Spence admitted that he had not reported his full produc-tion,but offered the excuse that he did not know that it was contrary to the companyrule and punishable by discharge for the first offense. Spence, a fast worker, hadbeen warned about being away from his machine and loafing in other departments.His attitude was thatas long ashe completed 100 percent there was nothing theCompany could do about it.He was discharged because of holding back and notreporting finished production as required by company rules-a proper exercise ofa prerogativeof management.ConclusionIn conclusion, the record clearly establishes that Maynard, Box, and Spence weredischarged for violation of posted company rules and not because of their unionactivities.Accordingly, it is found that the General Counsel has not establishedhis burden of proof by the preponderance of the credible evidence, and it will berecommended that the 8 (a) (3) and (1) counts in the complaint be dismissed.CONCLUSIONS OF LAw1.The operationsof RespondentCrane Companyaffectcommerce within themeaning of Section2(6) and (7) of the Act.2.United Steelworkers of America, AFL-CIO,and InternationalAssociation ofMachinists, AFL-CIO, are labororganizationswithin themeaning of Section 5 ofthe Act.3.Respondent has not engaged in unfairlabor practices within themeaning ofSection 8(a) (1) and (3) of the Act.RECOMMENDATIONIn view of the foregoing findingsof factand conclusions of law,it is recom-mended that the complaint be dismissed in its entirety.